t c no united_states tax_court tg missouri corporation f k a tg u s a corporation a missouri corporation petitioner v commissioner of internal revenue respondent docket no filed date p develops and uses production molds to manufacture automotive parts for its customers p contracts with third-party toolmakers to build the production molds that p does not construct after a third-party toolmaker finishes constructing a production mold p purchases the mold and incurs additional design and engineering costs to modify the mold so that it can be used to produce the desired component part p then either sells the completed production molds to its customers or retains ownership of the molds but in either case p keeps the molds for production of automotive parts on its and tax returns in calculating its research_credit under sec_41 i r c p included the amounts it paid the third-party toolmakers for the production molds it purchased and sold to p’s customers as the cost of supplies r determined p improperly included the amounts it paid for such molds as the cost of supplies in computing its sec_41 i r c research_credit because the production molds sold to p’s customers are assets of a character_subject_to_depreciation held the production molds p sold to its customers are not assets of a character subject_to the allowance for depreciation for purposes of sec_41 i r c and c i r c p properly included the costs of the production molds it purchased from third-party toolmakers and sold to its customers as the cost of supplies for calculating its sec_41 i r c research_credit william e elwood andrew w macleod and peter j kulick for petitioner meso t hammoud elizabeth r proctor and eric r skinner for respondent opinion marvel judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively after concessions the sole issue for consideration is whether production molds petitioner sold to its customers are assets subject_to depreciation for purposes of brief amicus curiae was filed by leslie j schneider and patrick j smith as attorneys for northrop grumman corp 1petitioner’s tax_year began on date and ended on date 2with the exception of the adjustments addressed in this opinion petitioner concedes all adjustments made by respondent with respect to and sec_41 and sec_174 the resolution of that issue determines whether the amounts petitioner paid to third-party toolmakers for the mold sec_4 should have been included as cost of supplies in petitioner’s qualified_research_expenses for purposes of computing its tentative research credits for and background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts into our findings by this reference petitioner’s principal_place_of_business was in missouri when its petition was filed petitioner is in the trade_or_business of manufacturing injection-molded products such as steering wheels air bags and body side molding for customers in the automotive industry petitioner’s manufacturing process ordinarily begins when it receives a request for quotation from a customer the request for quotation includes general product specifications and requirements and requires petitioner to develop a basic technical 3unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 4the amounts for and were dollar_figure dollar_figure and dollar_figure respectively 5petitioner’s tax_year is only relevant as a carry-forward year as respondent did not determine a deficiency for that year design for the injection-molded product after receiving the request petitioner contracts with the customer to develop a production mold that will enable petitioner to manufacture the desired product under the terms of the contract petitioner is entitled to payment only if it successfully designs and builds a mold capable of producing a sample product and the customer accepts the products produced using the mold depending on the particular injection-molded product petitioner will either construct the production mold in-house or contract with a third-party toolmaker when petitioner contracts with a third-party toolmaker the toolmaker will construct the production mold according to petitioner’s design specifications the toolmaker does not guarantee that the mold will perform to petitioner’s customer’s specifications or produce the desired part in accordance with design specifications of petitioner’s customers once petitioner and the third-party toolmaker develop a design petitioner works with the toolmaker to build a prototype mold the purpose of the prototype mold is to permit a limited number of test runs of the component part to isolate design flaws partly on the basis of input from testing the component parts of the prototype mold petitioner then engages the third-party toolmaker to build the production mold while the third-party toolmaker constructs the production mold petitioner accumulates all costs relating to the production mold’s construction in a tooling inventory account after the third-party toolmaker finishes constructing the production mold petitioner purchases the mold however the production mold petitioner purchases from the third-party toolmaker is not capable of producing sample products in accordance with the specifications of petitioner’s customers consequently petitioner incurs additional design and engineering costs to modify the production mold so that the mold produces the desired component part these costs are primarily wages paid to petitioner’s engineers the completed production mold is then used in the mass production of the single component part desired by the customer from the request for quotation until the time the customer accepts the production mold it generally take sec_24 to months to develop design construct and test it depending on the terms of the agreement between petitioner and the customer the customer may either purchase the completed production mold from petitioner or in certain cases it may have petitioner retain ownership of the mold the process for developing a production mold and the use of the mold in petitioner’s business to produce the parts for the customer is the same regardless of whether petitioner retains ownership of 6petitioner claimed the wages paid to its engineers as research expenditures under sec_41 respondent does not challenge these amounts the mold or the customer purchases the mold if petitioner retains ownership of the production mold it depreciates the cost of the mold and the customer effectively pays for the production mold by paying a higher per-unit price for the part produced using the mold petitioner does not claim any research expenses or credit for the production molds it owns and depreciates if the customer purchases a completed production mold title to the mold shifts to the customer once construction of the mold is completed and the customer pays for the mold however petitioner retains possession of the mold for production of the component part and the customer retains the risk of loss for the mold petitioner also reduces its tooling inventory account by the cost of the mold when it sells the mold to the customer petitioner timely filed its forms u s_corporation income_tax return on its and returns petitioner capitalized and depreciated the costs paid to third- party toolmakers for the production molds for which it retained ownership however with respect to the production molds sold to customers petitioner included the costs paid to the third-party toolmakers as qualified_research_expenses for purposes of computing its sec_41 research_credit on its and returns petitioner included in its qualified_research 7regardless of who retains ownership of the production mold the customer may require petitioner to retain the mold for several years after production for the production of any spare parts expenses for purposes of computing its research_credit for each year cost of supplies of dollar_figure dollar_figure and dollar_figure respectively of those amounts dollar_figure dollar_figure and dollar_figure were attributable to the costs petitioner paid to third-party toolmakers for the production molds in and respectively on its tax_return petitioner claimed a dollar_figure research_credit petitioner used dollar_figure of this amount in and carried forward dollar_figure to on its tax_return petitioner claimed a dollar_figure research_credit petitioner used dollar_figure of this amount in and carried forward dollar_figure to on its tax_return petitioner claimed a dollar_figure research_credit petitioner used dollar_figure of this amount in and carried forward dollar_figure on date respondent mailed petitioner a notice_of_deficiency for and dollar_figure respondent determined that the dollar_figure dollar_figure and dollar_figure petitioner claimed in and respectively for costs incurred in purchasing the production molds from third-party toolmakers did 8on its and returns petitioner also included in its claimed qualified_research_expenses wages of dollar_figure dollar_figure and dollar_figure respectively 9the parties’ stipulation reflects an incorrect amount for petitioner’s research_credit 10the notice_of_deficiency is dated date but the parties stipulated that respondent mailed it to petitioner on date not qualify as research expenses for purposes of computing petitioner’s tentative research_credit for each year as a result of this and other adjustments respondent reduced petitioner’s claimed research_credit for and by dollar_figure dollar_figure and dollar_figure respectively and adjusted the amounts available for petitioner to carry over from these years respondent’s adjustments resulted in total allowable research credits to petitioner of dollar_figure and dollar_figure for and respectively and total reductions to petitioner’s allowable sec_38 general_business_credit as set forth in the notice_of_deficiency of dollar_figure and dollar_figure respectively for these years petitioner timely filed a petition with this court challenging respondent’s adjustments petitioner alleges in the petition that the costs it incurred in and in producing the production molds sold to its customers qualify as research expenditures_for purposes of the sec_41 research_credit petitioner asserts that it is entitled to the research_and_development tax_credits it claimed for and and is entitled to carry over to those years all excess tax_credits arising from 11respondent also determined that dollar_figure dollar_figure and dollar_figure of wages petitioner claimed as qualified_research_expenses for and respectively did not qualify as research expenses for purposes of computing petitioner’s sec_41 research_credit petitioner concedes this adjustment when this case was called from the trial calendar of this court the parties moved pursuant to rule to submit this case fully stipulated we granted the motion and set a briefing schedule both parties filed timely posttrial briefs in accordance with the briefing schedule subsequently northrop grumman corp filed a motion for leave to file a brief as amicus curiae we granted northrop grumman corporation’s motion and northrop grumman corp ’s brief amicus curiae was filed respondent and petitioner each filed a response to northrop grumman corp ’s brief amicus curiae i admissibility of exhibits 8-p and 9-p discussion respondent objects on relevancy grounds to the admissibility of exhibit 8-p engineering and valuation report engineering report and exhibit 9-p form 886-a explanations of items revenue_agent report although this case was submitted fully stipulated respondent reserved an objection to the admissibility of these reports as a general_rule the court will examine the positions of the parties de novo in a deficiency proceeding and will not look behind a deficiency_notice to examine the evidence used or the propriety of respondent’s motives or of the administrative policy or procedure involved in making his determinations 62_tc_324 the rationale for this rule is the fact that a trial before the tax_court is a proceeding de novo the court’s determination as to a petitioner’s tax_liability must be based on the merits of the case and not any previous record developed at the administrative level id pincite on occasion this court has recognized an exception to this rule where there is substantial evidence of arbitrary or unconstitutional behavior by the commissioner and the integrity of our judicial process would be compromised by permitting the commissioner to benefit from such conduct 73_tc_394 58_tc_792 petitioner states that it offers the revenue_agent report and the engineering report in an effort to fill the void created by respondent’s failure to describe the basis for his determination in the notice_of_deficiency petitioner argues that the two reports will assist the court in understanding respondent’s basis for the proposed disallowance in support of its argument petitioner cites 266_f2d_698 9th cir affg in part revg in part and remanding tcmemo_1957_129 for the proposition that a revenue agent’s report is admissible when it is introduced only to show the basis used by the commissioner in arriving at his determinations we are not persuaded by petitioner’s argument petitioner has not demonstrated that an exception applies to justify looking behind the notice_of_deficiency although petitioner cites clark in support of admitting the engineering report and the revenue_agent report to explain respondent’s determination the court_of_appeals for the ninth circuit which decided the appeal in clark never addressed the admissibility of the revenue agent’s report the parties had stipulated that the report would be received in evidence for that purpose clark v commissioner tcmemo_1957_129 therefore we cannot and do not read clark as requiring us to admit the engineering report and the revenue_agent report to explain the basis of respondent’s determination moreover the position of respondent’s agent in his or her report is immaterial because the trial de novo examines only respondent’s determination as set forth in the notice_of_deficiency under these circumstances we conclude there is no reason to consider the pre-deficiency-notice reports in reaching our decision we sustain respondent’s objection with respect to exhibits 8-p and 9-p ii burden_of_proof ordinarily the commissioner’s determination in the notice_of_deficiency is presumed to be correct and the taxpayer bears the burden of proving that the commissioner’s determination is erroneous rule a 290_us_111 the fact that a case is fully stipulated does not change or lessen the taxpayer’s burden 95_tc_82 affd 943_f2d_22 8th cir however the presumption of correctness does not apply and the burden_of_proof shifts to the commissioner when he fails to make a determination and issues a ‘naked’ assessment without any foundation whatsoever 428_us_433 petitioner makes several arguments for shifting the burden_of_proof to respondent petitioner argues that in the notice_of_deficiency respondent states only that petitioner’s expenses do not qualify for the sec_41 research_credit and that the notice does not adequately explain respondent’s disallowance of petitioner’s general business tax_credits petitioner asserts that respondent unfairly forces petitioner to bear the burden of supporting essentially every dollar of the claimed research credits because it cannot identify which qualified_research_expenses respondent challenges or the basis for those challenges petitioner also contends that because respondent has failed to make an evidentiary showing to support his deficiency determination respondent’s determination is not entitled to the presumption of correctness we do not address petitioner’s arguments regarding the proper allocation of the burden_of_proof and the presumption of correctness the assignment of the burden_of_proof does not affect the result and our holding regarding petitioner’s research credits eliminates the need to decide any issue raised by petitioner with respect to the burden_of_proof iii research_credit under sec_41 a sec_174 and sec_41 the research_credit was introduced with the enactment of the economic_recovery_tax_act_of_1981 publaw_97_34 stat dollar_figure congress enacted the research_credit to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 sec_41 allows a taxpayer to claim a credit as part of the taxpayer’s general_business_credit under sec_38 against income taxes in an amount equal to percent of the excess if any of the taxpayer’s qualified_research_expenses for the year over the base amountdollar_figure sec_41 define sec_12originally the research_credit was included in sec_44f see economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_241 sec_41 provides in pertinent part sec_41 general_rule --for purposes of sec_38 the research_credit determined under this section for the taxable_year shall be an amount equal to the sum of-- continued qualified_research_expenses as the sum of in-house_research_expenses and contract_research_expenses paid_or_incurred by the taxpayer during the taxable_year in carrying on any of its trade_or_business under sec_41 in-house_research_expenses include any amount_paid or incurred for supplies used in the conduct of qualified_research sec_41 defines supplies as any tangible_property but excludes from this definition land or improvements to land and property of a character subject_to the allowance for depreciation sec_41 defines qualified_research as research that meets the requirements of subparagraphs a b and c one of those requirements is that expenditures with respect to qualified_research may be treated as expenses under section dollar_figure sec_41 consequently an expenditure must be a continued percent of the excess if any of-- a the qualified_research_expenses for the taxable_year over b the base_amount 14generally sec_174 allows a taxpayer to currently deduct research or experimental expenditures paid_or_incurred during the taxable_year in connection with the taxpayer’s trade_or_business under sec_174 the taxpayer may treat such research or experimental expenditures as expenses which are not chargeable to capital_account sec_280c provides that no deduction is allowed for the portion of the qualified_research_expenses otherwise allowable as a deduction which is equal to the continued sec_174 expense to constitute qualified_research under sec_41 see 110_tc_454 sec_174 does not define the phrase research_and_experimental_expenditures but similar to the definition of supplies in sec_41 sec_174 provides that sec_174 does not apply to expenditures_for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject_to the allowance for depreciationdollar_figure sec_1_174-2 income_tax regs addresses a scenario in which research or experimentation expenditures result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer’s trade_or_business sec_1_174-2 income_tax regs provides that subject_to limitations of subparagraph such expenditures may be allowable as a current_expense deduction under sec_174 sec_1_174-2 income_tax regs in turn provides the deductions referred to in subparagraph for expenditures in connection with the acquisition or production of depreciable_property to be used in the taxpayer’s trade_or_business are limited to amounts continued amount of the credit claimed under sec_41 15although sec_174 excludes property of a depreciable character from being expensed under sec_174 allowances for depreciation are considered research or experimental expenditures under sec_174 to the extent that the property to which the allowances relate is used for research or experimentation sec_174 sec_1_174-2 income_tax regs expended for research or experimentation for the purpose of the preceding sentence amounts expended for research or experimentation do not include the costs of the component materials of the depreciable_property the costs of labor or other elements involved in its construction and installation or costs attributable to the acquisition or improvement of the property b the parties’ positions respondent argues that petitioner’s costs in obtaining production molds from the third-party toolmakers are not eligible for expensing under sec_174 and consequently the production molds do not qualify as supplies under sec_41 because the costs at issue are for the acquisition and improvement of property of a character subject_to the allowance for depreciation respondent contends that the phrase property of a character subject_to the allowance for depreciation in sec_41 and sec_174 refers to the character of the property itself and not to whether the property is depreciable in the hands of a particular taxpayer respondent argues that an interpretation that focuses on the taxpayer’s ability to depreciate the property renders the phrase of a character superfluous in respondent’s view property is of a depreciable 16an example in sec_1_174-2 income_tax regs is that of a taxpayer who undertakes to develop a new machine for use in his business the taxpayer expends a total of dollar_figure on the project of which dollar_figure represents the actual costs of material labor etc to construct the machine and dollar_figure represents research costs that are not attributable to the machine itself id in this example the dollar_figure research costs are deductible under sec_174 but the dollar_figure is not deductible and must be charged to the asset account the machine id character if it is subject_to wear_and_tear exhaustion or obsolescence has a useful_life exceeding year and is used in the taxpayer’s trade_or_business in support of his argument respondent cites sec_167 which allows a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in a taxpayer’s trade_or_business respondent also relies on 103_tc_247 affd 68_f3d_41 2d cir suggesting that in simon the court interpreted the phrase property of a character subject_to the allowance for depreciation in the context of sec_168 to mean property of a type which is subject_to wear_and_tear exhaustion or obsolescence because petitioner used the production molds it sold to its customers to manufacture the customers’ desired automotive parts respondent asserts that the molds were subject_to wear_and_tear exhaustion or obsolescence in petitioner’s businessdollar_figure respondent points out that petitioner depreciated the production molds in which it retained ownership and that petitioner used those molds in its business in the same manner as it used the production molds it sold to its customers respondent concludes that petitioner’s costs in acquiring the production molds from third-party toolmakers are not qualified_research_expenses under sec_41 17the parties stipulated that the production molds had an expected useful_life exceeding year petitioner and the amicus take a contrary view they argue that the reference to property of a character which is subject_to the allowance under sec_167 relating to allowance for depreciation etc in sec_174 and the reference to property of a character subject_to the allowance for depreciation in sec_41 mean property that is depreciable in the hands of the taxpayer petitioner and the amicus draw support from statutes and regulations the legislative_history of sec_174 and caselaw interpreting the depreciation provisions of sec_167 c analysis of the language of sec_174 and sec_41 we begin with the language of the relevant statutory provisions see 471_us_681 if a statute is clear and unambiguous and the statutory scheme is coherent and consistent the court’s function is to apply the statute as written and according to its terms 519_us_337 114_tc_324 the statute must be read as a whole and the meaning of a particular portion of a statutory provision must be determined with reference to its context see fda v brown williamson tobacco corp 529_us_120 ordinarily we examine a statute’s legislative_history to ascertain congressional intent only if we determine that the statute is ambiguous fernandez v commissioner supra pincite sec_41 and c ii excludes from sec_41 qualified_research_expenses any amount_paid for property of a character subject_to the allowance for depreciation that is used in the conduct of qualified_research sec_174 similarly excludes from sec_174 the costs of acquiring or improving property of a character which is subject_to the allowance for depreciation that is to be used in connection with the research or experimentation the code provides for the allowance for depreciation referred to in sec_41 and sec_174 in sec_167 which authorizes a taxpayer who has a depreciable_interest in property used in the taxpayer’s trade_or_business to deduct a reasonable allowance in the form of depreciation for the wear_and_tear exhaustion and obsolescence of property so useddollar_figure we begin our analysis with an examination of the language in sec_174 and sec_41 that congress used to describe the property costs that are excluded in calculating the sec_174 deduction and the sec_41 research_credit sec_174 sets forth the rules governing the proper tax treatment of research sec_167 allows as a depreciation deduction a reasonable allowance for the wear_and_tear exhaustion and obsolescence of property_used_in_the_trade_or_business or property_held_for_the_production_of_income and experimental expenditures sec_174 provides that a taxpayer may treat research or experimental expenditures that he pays or incurs during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account sec_174 further provides that the expenditures so treated shall be allowed as a deduction alternatively sec_174 authorizes a taxpayer to elect to amortize research or experimental expenditures that are paid_or_incurred by the taxpayer in connection with his trade_or_business are not treated as expenses under sec_174 and are chargeable to capital_account but not chargeable to property of a character which is subject_to the allowance under sec_167 relating to allowance for depreciation etc or sec_611 relating to allowance for depletion sec_174 emphasis added specifically sec_174 allows a taxpayer to elect to treat research or experimental expenditures that are chargeable to a capital_account but are not chargeable to property of a character subject_to the depreciation allowance or the sec_611 depletion_allowance as amortizable deferred expenses that may be deducted ratably over a period of not less than months research_and_experimental_expenditures that are neither currently expensed nor amortized must be charged to capital_account sec_1_174-1 income_tax regs sec_174 describes expenditures that do not qualify for deduction under sec_174 or for amortization under sec_174 sec_174 provides as follows sec_174 land and other_property --this section shall not apply to any expenditure for the acquisition or improvement of land or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject_to the allowance under sec_167 relating to allowance for depreciation etc or sec_611 relating to allowance for depletion but for purposes of this section allowances under sec_167 and allowances under sec_611 shall be considered as expenditures emphasis added both sec_174 and c use the same language to describe property of a character which is subject_to the allowance under sec_167 in the case of sec_174 one of the express requirements that research or experimental expenditures must satisfy in order for the taxpayer who paid_or_incurred those expenditures to be able to elect to amortize them under sec_174 is that the expenses must be chargeable to capital_account but must not be chargeable to a depreciable asset account in other words sec_174 examines the proper accounting treatment in the hands of the taxpayer of research or experimental expenditures made by the taxpayer if the expenditures are capital but are not chargeable to a depreciable asset account then the taxpayer may elect to amortize those expenses under sec_174 if however the expenditures are chargeable to a depreciable asset account and therefore are expenditures of a character which is subject_to the allowance under sec_167 then sec_174 ensures that the expenditures cannot qualify for expensing under sec_174 or for amortization under sec_174 it is a well-established principle of statutory construction that a statute must be interpreted as a symmetrical and coherent regulatory scheme 513_us_561 2a singer singer sutherland statutory construction sec_46 pincite 7th ed and courts consider the entire legislative scheme of which the particular provision is a part 2a singer singer supra pincite ‘ t he code must be given as great an internal symmetry and consistency as its words permit ’ 508_us_152 quoting 366_us_299 both subsections b and c of sec_174 use the same language to describe expenditures that will not qualify under sec_174 for deduction or amortization sec_174 makes clear that its reference to research or experimental expenditures that are chargeable to capital_account but are not chargeable to property of a character_subject_to_depreciation is a reference to the proper accounting treatment of the expenditures on the taxpayer’s books_and_records and reflects congress’ intention that a taxpayer’s expenditures that are properly charged to a depreciable asset account do not qualify for sec_174 expensing or amortization because they will be depreciated by the taxpayer under sec_167 sec_174 read in context reinforces this conclusion because it clearly states that sec_174 does not apply to such expenditures but that the depreciation allowance under sec_167 with respect to those expenditures is itself a research or experimental expenditure for purposes of sec_174 in each case sec_174 clearly requires an examination of the proper tax treatment of the expenditure in the hands of the taxpayer an examination of the pertinent language of sec_41 reveals a similar definitional approach in identifying those expenditures that constitute qualified_research_expenses under sec_41 sec_41 defines the phrase qualified_research_expenses to include amounts paid_or_incurred by the taxpayer for in-house_research_expenses and contract_research_expenses sec_41 defines in-house_research_expenses to include amounts paid_or_incurred for supplies used in the conduct of qualified_research sec_41 defines the term supplies to mean any tangible_property other than land or improvements to land sec_41 and property of a character subject_to the allowance for depreciation sec_41 it is reasonable to interpret the language of sec_41 like the comparable language in sec_174 and c as a reference to property that is not properly classified as depreciable_property on the books_and_records of the taxpayer like sec_174 sec_41 reflects congress’ intent that a taxpayer not be allowed to expense the costs of purchasing or improving property that are properly chargeable to a depreciable asset account on the taxpayer’s books_and_records and also include those costs in calculating the taxpayer’s research_credit under section dollar_figure cf s rept pincite 1981_2_cb_412 h rept pincite 1981_2_cb_352 our reading of sec_41 and sec_174 and our conclusion that the reference in both sections to property of a character subject_to the depreciation allowance means property that is depreciable in the hands of the taxpayer are supported by the function of these provisions in the overall statutory scheme by their terms sec_41 and sec_174 prevent a taxpayer from receiving a credit for or expensing property used 19while the legislative_history surrounding the enactment of sec_174 offers little insight in interpreting sec_174 the house and senate committee reports accompanying the enactment of sec_41 provide some guidance after noting that sec_174 expressly excluded the cost of depreciable_property both reports stated as an example that the cost of a research building or of equipment used for research cannot be deducted in one year s rept pincite 1981_2_cb_412 h rept pincite 1981_2_cb_352 equipment used for research is excluded because it is of a character subject_to the allowance for depreciation as used by the taxpayer in its research activities--ie the equipment is subject_to wear_and_tear exhaustion and obsolescence in the taxpayer’s research see sec_174 see also sec_167 in the taxpayer’s research or experimentation activities where the cost is more appropriately recovered over time through depreciation_deductions without these sections a taxpayer could circumvent the gradual cost_recovery mandated by the depreciation rules of sec_167 and sec_168 by recovering the full cost of such property in year d the phrase of a character subject_to the allowance for depreciation in the context of other code provision sec_1 depreciation provisions of the code and regulations and relevant caselaw respondent states that under sec_167 a depreciation deduction is allowed for tangible_property which is subject_to wear_and_tear and obsolescence is used in a taxpayer’s business and has a useful_life exceeding year respondent correctly notes that in simon v commissioner t c pincite we interpreted the phrase of a character subject_to the allowance for depreciation to mean that property must suffer exhaustion wear_and_tear or obsolescence to be depreciated however respondent’s analysis bypasses the inquiry as to whether a depreciation allowance under sec_167 is appropriate with respect to particular tangible_property in the first place as discussed above sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income sec_1_167_a_-2 income_tax regs recognizes that the depreciation allowance applies to tangible_property but it specifically excludes inventories or stock_in_trade as ineligible for depreciation allowances accordingly as sec_1_167_a_-2 income_tax regs suggests a taxpayer may hold tangible_property for use in a trade_or_business for the production_of_income or as inventory or stock_in_trade with respect to inventories for example we have held that whether property is used in a trade_or_business or is held primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business so as to preclude the depreciation allowance is a question of fact see 42_tc_732 see also 73_tc_1059 in luhring motor co v commissioner supra pincite the taxpayer an automobile dealer purchased from a manufacturer a supply of new automobiles most of the automobiles were held for immediate sale but the taxpayer assigned some of them to its employees and claimed a depreciation deduction with respect to those automobiles we recognized that the taxpayer could take some of its new cars out of stock_in_trade and use them in its business as depreciable assets id pincite but found that the taxpayer did so only temporarily without altering the essential purpose for which the taxpayer acquired the vehicles id pincite accordingly we held that the taxpayer could not claim depreciation_deductions with respect to the automobiles id pincite because the issue of whether a taxpayer may claim a depreciation deduction with respect to an asset is a question of fact in the context of sec_174 and sec_41 the phrase of a character subject_to the allowance for depreciation cannot mean there is a generic character of property that exists without any reference to a particular taxpayer and such taxpayer’s use of the propertydollar_figure we also disagree with respondent’s position that the character of the production molds did not change as a result of a sale to customers it is true that although petitioner transferred title to the production molds to its customers petitioner retained possession of the molds and used them in its business to produce component parts however generally only taxpayers with an economic_interest in an asset can deduct depreciation with respect to that asset ‘the statutory allowance for depreciation is available to him whose interest in the wasting asset is such that he would suffer an economic loss resulting from the deterioration and physical exhaustion as 20an approach incorporating sec_1_167_a_-2 income_tax regs and caselaw interpreting depreciation provisions of the code is consistent with current sec_1_168_a_-1 income_tax regs which provides that the determination of whether tangible_property is property of a character subject_to the allowance for depreciation is made under sec_167 and the regulations under sec_167 it takes place ’ 116_tc_172 quoting 207_f2d_265 9th cir revg and remanding 15_tc_906 see also 308_us_252 279_us_333 both the production molds that petitioner sold to customers and the ones it continued to own had useful lives over year and were subject_to wear_and_tear and petitioner used them to make parts for the customers however the record does not allow us to conclude that with respect to the production molds sold to customers it was petitioner who suffered an economic loss resulting from their deterioration and exhaustion see hutchinson v commissioner supra pincite although petitioner retained physical possession of the molds after sale its customers bore the risk of loss with respect to the production molds the parties also stipulated that petitioner adjusted its pricing for the parts produced from the molds depending on whether it retained ownership of the production molds and customers effectively paid a higher per- unit price for the parts produced using the molds if petitioner did not sell the molds accordingly we disagree with respondent that the production molds that petitioner sold to its customers were no different from those petitioner continued to own because petitioner does not have an economic_interest in production molds it has sold and cannot depreciate them for that reason the sold production molds are not property of a character_subject_to_depreciation allowances under sec_167 other provisions of the code besides sec_174 and sec_41 several other code sections use the phrase of a character subject_to the allowance for depreciation or its slight variationdollar_figure although none of these sections defines the phrase we find the language of some other code sections in particular sec_1239 instructive as to the meaning of the phrase in sec_174 and sec_41 sec_1239 addresses gain from sale of depreciable_property between certain related_taxpayers and denies capital_gain treatment on the sale of assets in certain circumstances sec_1239 provides that the transferor’s gain shall be treated as ordinary_income if such property is in the hands of the transferee of a character which is subject_to the allowance for depreciation provided in sec_167 emphasis added sec_1239 was introduced in see revenue act of ch sec a 65_stat_504 and by that time congress had already used the term of a character which is subject_to the 21such other sections in the current code are sec_30 sec_30b and h 30c b d and e d b c i and e a a a and b c f i l d a d a i c a 179a d and e b 179b c f b c c ii i f a a a b a b b a b a and e a c c b i allowance for depreciation in revenue legislation see eg revenue act of ch sec_117 52_stat_500 enacting the predecessor of the current sec_1221 when drafting sec_1239 however congress did not merely reuse the already familiar phrase but clarified in the hands of which taxpayer the determination of the character of the property should be made because sec_1239 discussed the transferor’s gain but congress deemed it necessary to determine the character of property by looking at the transferee such clarification was necessary if congress believed that an asset were inherently depreciable as long as it were subject_to wear_and_tear and obsolescence clarifying in whose hands the property would be depreciable would be unnecessary and the phrase in the hands of the transferee in sec_1239 would be superfluous when sec_1239 became part of the code congress used the phrase of a character which is subject_to the allowance for depreciation in the newly enacted sec_174 as well as in nine other sectionsdollar_figure generally ‘identical words used in different parts of the same act are intended to have the same meaning’ commissioner v keystone consol indus inc 22such sections of the code were sec_169 flush language repealed sec_172 sec_174 and c sec_175 sec_615 repealed sec_616 sec_1071 repealed sec_1082 repealed sec_1221 sec_1231 sec_1239 u s pincite quoting 286_us_427 we believe congress could not have intended that property could be of a general character without reference to a specific taxpayer for purposes of sec_174 and at the same time spell out in sec_1239 in whose hands the relevant determination of the character should be made the current sec_453 titled installment_method takes an approach similar to that of sec_1239 generally sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 contains rules for an installment_sale of depreciable_property between related_persons sec_453 defines depreciable_property as property of a character which in the hands of the transferee is subject_to the allowance for depreciation provided in sec_167 emphasis added if we were to adopt respondent’s reading of the phrase the words in the hands of the transferee in sec_453 would also be superfluous e sec_1_174-2 and income_tax regs respondent maintains that sec_1_174-2 income_tax regs precludes application of sec_174 to the costs of component materials for research_and_experimentation when research_and_experimentation result as an end product in depreciable_property because we hold that the production molds petitioner sold to customers are not of a character subject_to an allowance under sec_167 the limitation applicable to costs of component materials found in sec_1_174-2 income_tax regs does not apply iv conclusion we hold that the production molds that petitioner sold to its customers are not assets of a character subject_to the allowance for depreciation under sec_41 and sec_174 and that petitioner properly included the costs of the production molds it purchased from third-party toolmakers as the cost of supplies in calculating its sec_41 research_credit we conclude therefore that respondent’s adjustments to petitioner’s and returns are erroneous and are not sustained we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
